Citation Nr: 1716745	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-01 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.I. Tissera, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to July 1971.

This matter came to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue on appeal was last before the Board in March 2015 at which time the Board remanded the issue for additional evidentiary development.

In the March 2015 Board decision, the issue of whether new and material evidence had been received to reopen the claim of entitlement to service connection for tinnitus had been raised by the record (see Veteran's statement in support of claim, dated September 2012) was referred to the Agency of Original Jurisdiction (AOJ) for adjudication.  To date, the AOJ has not adjudicated the issue and therefore it is not currently before the Board.


FINDINGS OF FACT

1.  The Veteran has disabling hearing loss that resulted from otosclerosis or Meniere's disease in the left ear and sensorineural hearing loss in the right ear.

2.  Neither the Veteran's otosclerosis nor sensorineural hearing loss had its onset during the Veteran's active duty service; also, the Veteran's otosclerosis was not caused by an injury or event that occurred during his active duty service, to include in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided with the relevant notice and information in an October 2010 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112 (2004)(Pelegrini II).  The RO advised the claimant by a letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  For these reasons, VA has satisfied its duty to notify. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Based on a review of the record, the Board previously remanded this claim on account of missing VA treatment records dated from 1999 to May 2004, as well as an indication that the Veteran received private treatment related to his audiological disability prior to 2002 but the medical records were not part of the claims file.  See VA Audiology Consult, dated May 26, 2004; see also VA Examination, dated June 13, 2011; see also Statement in Support of Claim, dated October 15, 2010.  In April 2015, the RO sent the Veteran a letter requesting the name, address, and phone number of the private ear, nose, and throat (ENT) provider, along with an Authorization to Disclose Information form and a General Release for Medical Provider Information form.  The Veteran reported and the RO confirmed that the private ENT provider had retired and the practice no longer had the Veteran's records.  In April 2015, the RO requested and obtained the Veteran's treatment records from Battle Creek VA Medical Center (VAMC) from May 1999 to April 2015 and from Ann Arbor VAMC from August 2004 to January 2014.  The claims file contains the Veteran's STRs and PMRs. The duty to obtain relevant records is satisfied.  38 C.F.R. § 3.159(c). 

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent, and responsive to the issue under consideration.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  
38 C.F.R. § 3.103.

II.  Legal Criteria

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the basic service connection principles outlined above, hearing loss is not deemed disabling for VA purposes unless the claimed hearing loss is of a particular level of severity.  In that regard, hearing impairment will be considered a disability only when the pure tone threshold for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The existence of a chronic in-service disease may be shown through a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity during service.  In order to establish the existence of a chronic disease during service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

If chronicity during service is not shown, a showing instead of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred during service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Evidence that relates a current disorder to active duty service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b).

III.  Bilateral Hearing Loss

The Veteran asserts in his claim submissions and statements that he sustained acoustic trauma and hearing loss from his regular duties as a radio operator as well as noise exposure while stationed at Cherry Point Marine Air Station in North Carolina, where he was exposed to the sound of jet fighters taking off and landing.  The Veteran assisted the Landing Safety Officer (LSO) to maintain radio contact with the jet fighter pilots.  The Veteran was less than 100 feet away from the jet fighters, and although he wore a headset, the Veteran had one ear exposed in order to hear the LSO.  The Veteran was exposed to acoustic trauma once a month for 8 months.  A few months after separation, the Veteran stated he noticed a ringing in his ears, and a few years later, his hearing in both ears began to worsen.  

Consistent with his lay assertions, the Veteran's DD Form 214 documents that the Veteran was a Field Radio Operator and had been stationed at the Marine Corps Air Strip in Cherry Point, NC, prior to separation.  The Veteran was also awarded a combat action ribbon for his service.  The Board concedes the Veteran's exposure to acoustic trauma in service.

Turning to the audiological and medical evidence in the record, the Veteran had normal bilateral hearing upon entrance, but did not have an audiometer examination upon separation.  Instead, the Veteran was administered the Whispered Voice Test (WVT), which showed normal bilateral hearing sensitivity.

The Veteran's earliest documented hearing evaluation was at Battle Creek VAMC in January 2001, with reference to an earlier hearing evaluation in January 1999.  The Veteran reported a sudden hearing loss in his left ear beginning in 1992, when he noticed fluid coming out of his ear.  A private ENT physician diagnosed the Veteran with Meniere's disease.  In October 1999, a VA ENT indicated probable otosclerosis of the left ear and probably not Meniere's.  Another audiogram was recommended.  In January 2001 the VA ENT found the audiometric results indicated a mild to moderate sensorineural hearing loss in the right ear and a moderate to severe mixed hearing loss in the left ear, which suggested an ossicular chain fixation.

The Veteran was seen again at Battle Creek VAMC in May 2004.  The Veteran denied any changes in hearing sensitivity since the last evaluation.  History of vocational noise exposure included employment in the construction trade, as a bartender, and a loader on a truck dock, all without benefit of ear protection.  Avocational noise exposure included tools used for automotive restoration, without benefit of ear protection.  Audiometric testing revealed a mild to moderately severe, essentially sensorineural, hearing loss in the right ear, with a moderate to severe mixed hearing loss in the left ear; word recognition skills at 88 percent in the right ear and 84 percent in the left ear; and a 5 to 15 decibel decrease in hearing thresholds since the Veteran's January 2001 evaluation.

The Veteran was next seen at Battle Creek VAMC in July 2004.  The Veteran claimed to have noticed gradual impairment in hearing for the last 20 to 25 years and still managed to hear everyday conversation.  The VA ENT diagnosed a mixed type bilateral hearing loss and ruled out otosclerosis; the VA ENT thought the Veteran has mild Meniere's disease and told him to cut down on salty foods.

The Veteran was examined at Ann Arbor VAMC in August 2004.  The May 2004 audiogram was reviewed and the VA ENT and Nurse Practitioner assessed mix hearing loss in the left ear consistent with otosclerosis but not yet to a degree to warrant surgery over the risks of surgery.

The Veteran was seen again at Battle Creek VAMC in February 2010.  The Veteran's audiogram results showed the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
90
85
90
/
100
LEFT
105+
105+
105+
/
105+

The VA ENT reported acoustic reflexes presented at expected levels in the right ear but were absent in the left ear, which is consistent with the previously diagnosed otosclerosis middle ear disorder.  The VA ENT reviewed audiology test results taken in September 2009 by a private ENT, which demonstrated a normal sloping to moderately severe sensorineural hearing loss in the right ear and moderately severe sloping to severe mixed hearing loss in the left ear, which was consistent with the previous examinations.  While there is no record in the claims file that the RO or the Veteran sought medical records from this private ENT, the fact that the VA ENT reviewed the private records and found them to be consistent with previous examinations demonstrates that the records from the private ENT would be cumulative and not provide any new or additional insight as to the etiology of the Veteran's hearing loss disability.

The Veteran was next seen at Battle Creek VAMC in December 2010 for another audiogram.  The results showed a decrease of 15 to 30 decibels for the right ear since the February 2010 exam at Battle Creek and the private ENT exam.  Imittance measures were consistent with normal middle ear pressure and compliance with absent acoustic reflexes in the left ear, which is consistent with the previously diagnosed otosclerosis.  Furthermore, there was absent contralateral right but present ipsilateral right, which may be consistent with retrocochlear pathology or a degree of hearing loss of the right ear.  The VA ENT noted that referral may be necessary to update the Veteran's history and to rule out any other causes for the change in hearing in the right ear.  The Veteran was not receiving any ENT support at Battle Creek VAMC at this time.

In June 2011, a VA examination was conducted in relation to the Veteran's claim.  The VA examiner reviewed the Veteran's claims and all medical records, including the medical opinions.  The Veteran's chief complaint was progressive deafness.  The Veteran first reported having bilateral hearing loss that started in maybe 1992 or 1993, but did not seek an evaluation until 2003 or 2004.  The Veteran had been exposed to hearing disturbances in combat conditions in Vietnam and the SATS field in Cherry Point, NC.  The Veteran could not recall having any hearing disturbances during military service, but did recall having to turn his car radio up after his military separation.  During service, the Veteran was exposed to radio chatter, gun fire, mortar/rocket fire, VN radio chatter, and jet engines in North Carolina.  After leaving service, the Veteran's civilian life included working in maintenance of a 500 ton injection molding machine, bartender/manager where music was present at all times, and general construction.  The Veteran has been exposed to recreational noise from a snowmobile 1 year, home power tools such a saw, drill, and air tools about 2 to 3 times a year, and drove a convertible during the summer since 1968.  There was no family history of hearing loss.  The Veteran stated he suffered temporary hearing loss from exposure to jets while in the Marines 3 to 4 times per week for 4 to 5 months.  The Veteran suffered from vertigo or dizzy spells, which is attributed to his 1998 diagnosis for Meniere's disease in both ears.  

After audiological testing, the VA examiner diagnosed the Veteran with mild to severe sensorineural hearing loss in the right ear and mild to profound mixed hearing loss in the left ear.  Treatment would not lead to a change in the hearing threshold levels.  The disability does not significantly affect the Veteran's occupation or usual daily activities.  The VA examiner opined that the Veteran's bilateral hearing loss was not caused by or a result of his history of military noise exposure, but rather caused by and a result of middle and inner ear conditions that began about two decades after his military separation.  In support of his opinion, the VA examiner noted that the Veteran's service treatment records were silent for any complaints of hearing disturbances during military service, and there is no evidence to establish chronicity or continuity of care.  The Veteran has consistently reported the onset of his bilateral hearing disturbances in the 1990s, two decades after his military separation.  The examiner further added that any hearing loss the Veteran may have had during military service was only temporary in nature.  Research studies have shown that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first.  It does not have a delayed onset nor is it progressive or cumulative.  The examiner noted that the Veteran reported a sudden hearing loss in his left ear beginning in 1992, when he noticed fluid coming out of his ear.  An ENT diagnosed the Veteran with Meniere's disease.  The Veteran was again seen by an ENT at Battle Creek VAMC in October 1999.  The Veteran's January 1999 audiogram showed a mixed hearing loss in the left ear, which was suggestive of an ossicular chain fixation.  In October 1999, the VA ENT indicated that the issue was probable otosclerosis of the left ear, and probably not Meniere's disease.

The Veteran had another audiological evaluation at Battle Creek VAMC in November 2013, and the VA ENT found no significant change from the June 2011 evaluation.

In April 2015, the Veteran had another audiological evaluation at Battle Creek VAMC.  The VA ENT found mild to profound mixed hearing loss in the right ear and mild to severe mixed hearing loss in the left ear.  The Veteran's average Speech Reception Threshold scores were 40 dB in the right ear and 45 dB in the left ear.  The Word Recognition scores were 68 percent at 65 dB in the right ear and 72 percent at 65 dB in the left ear.  No significant change in hearing was noted.  The Veteran reported difficulty with the audibility of conversation speech.  The VA ENT instructed the Veteran to use hearing protection when using firearms, power tools, and when in the presence of excessive noise.

Overall, the evidence shows by a preponderance that the Veteran's current hearing loss has resulted from otosclerosis or Meniere's disease, neither of which are caused by acoustic trauma, and did not begin during the Veteran's active duty service or as a result of an injury or event that occurred during his active duty service.  All of the medical opinions in the record are in agreement in finding the Veteran does indeed suffer from bilateral hearing loss and are supported by the facts in the record, findings from previous examinations, and accepted medical principles.  Furthermore, the Board observes that the opinions rendered by the June 2011 VA examiner are not rebutted in the record by any contrary opinions rendered by a medical professional.  Accordingly, the June 2011 VA examiner's opinions are persuasive.

The Board is cognizant of the Veteran's lay assertions, which assert that the Veteran has had chronic hearing problems that date back to soon after separation from service.  In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  Layno v. Brown, 6 Vet. App. 465 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  38 C.F.R. § 3.159(a)(2); Routen v. Brown, 10 Vet. App. 183 (1997)("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." Barr v. Nicholson, 21 Vet. App. 303 (2007)(concerning varicose veins); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)(a dislocated shoulder);  Charles v. Principi, 16 Vet. App. 370 (2002)(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995)(flatfoot).

Certainly, the Veteran is competent to report the onset and duration of his hearing difficulties.  Nonetheless, such assertions are not credible because the very nature of the Veteran's hearing loss (i.e., attributable to otosclerosis or Meniere's disease) is itself shown by the evidence as not being sensorineural or of being the result of any acoustic trauma.  

To the extent that any credibility may be attached to the lay assertions in the record, the Board notes that those assertions do not point to a specific diagnosis, and moreover, do not rebut the June 2011 VA examiner's diagnosis.  The question of the precise nature and cause of the Veteran's hearing loss does not appear to be susceptible to being identified by mere lay assertion, particularly in view of the Veteran's otosclerosis and Meniere's disease and in view of the fact that demonstrated hearing impairment has been deemed as being consistent with hearing impairment caused by otosclerosis or Meniere's disease.  Under the circumstances, an opinion as to the precise nature and cause of the Veteran's hearing loss would appear to depend on clinically observed findings from examination and application of accepted medical principles.  Moreover, the Veteran's assertion as to the onset of his hearing loss (a few years after separation from service) does not coincide with his onset reporting to the ENTs and audiologists (onset during the 1990s, twenty years after separation from service).  As such, the Board is inclined to assign far greater probative weight to the opinions expressed by the June 2011 VA examiner than to the lay assertions contained in the record.  

There is no evidence of hearing loss for VA purposes within one year of discharge, which would allow for a grant of service connection on a presumptive basis.  No hearing tests were conducted during this time and the Veteran is not competent to opine as to the level of hearing loss.

Overall, the preponderance of the evidence shows that the Veteran's hearing loss has resulted from otosclerosis or Meniere's disease that neither began during the Veteran's active duty service nor was caused by an injury or event that occurred during his active duty service.  The Veteran is not entitled to service connection for hearing loss in either of his ears.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


